DETAILED ACTION
The instant application having application No 16/726604 filed on 06/10/2021 is presented for examination by the examiner.

Allowable Subject Matter
Claims 1, 3-7, 16, and 18-20 would be allowable. The limitation “an output of an i"-round operation in the N rounds of operations is determined based on an output of an (i-1)th-round operation and an output that is of the Nth-round operation and that is processed by a second delay circuit, wherein N is a positive integer, and i 1s an integer greater than 1 and less than or equal to N, wherein a latency between an output and an input of the first delay circuit is one symbol period, or a latency between an output and an input of the second delay circuit is i symbol periods" recited on claims 1 and 16 cannot be found in combination with other limitations.
Claim 8 would be allowable if (i) claims 9 is incorporated into the independent claim 8. 

Response to Argument
Applicant's arguments with respect to claims 8-15 have been considered but are moot in view of the new ground(s) of rejection.  However the new ground(s) of rejection is made in view of KIKUCHI (US 20180034549, Feb. 1, 2018) in view of Okunev (US 20070025475, Feb. 1, 2007). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIKUCHI (US 20180034549, Feb. 1, 2018) in view of Okunev (US 20070025475, Feb. 1, 2007).

Regarding Claim 8, KIKUCHI discloses a communication method, comprising performing, by a receiver, maximum likelihood detection processing on a received to-be-restored signal to obtain an after-detection signal(page 1, par(0011), line 1-10, the optical receiver includes an error ratio detection unit configured to detect an error ratio of the second information signal output from the multi-level decoder; and a delay time correction unit configured to correct the delay time of the second delay circuit based on the error ratio(wherein restored the signal to obtain after detection signal)).
KIKUCHI discloses all aspects of the claimed invention, except performing, by the receiver, processing based on the after-detection signal and the after-detection signal that is processed by a third delay circuit, to obtain a decoded signal.
Okunev is the same field of invention teaches performing, by the receiver, processing based on the after-detection signal and the after-detection signal that is processed by a third delay circuit, to obtain a decoded signal (page 5, par (0080), line 1-10, Decision module receives combined signal and determines a sign for the decoded data symbol at the end of symbol interval, this sign is uniquely related to the transmitted bit depending on the encoding, output signal of decision module decides on a sign for the data symbol).
KIKUCHI and Okunev are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the a received to-be-sent signal to obtain a modulated signal the teaching of KIKUCHI to include receives a modulated response signal back from a RFID tag of Okunev because it provides stable performance and reliable decision making even with considerable variation of backscattered signal parameters.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on 57-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464